DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0121742, filed on 9/22/2016.

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claim 1 including: “the second region being disposed closer to the one or more lenses than the first region”, and “a processor configured to: determine each of the first region and the second region, process each of the first image data and the second image data, and perform a handover processing based on detecting an object at a boundary of each of the first region and the second region over a certain period of time.”
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. (US 20140009646 A1) (hereinafter Attar) in view of Divakaran et al. (US 20140347475 A1) (hereinafter Divakaran).
Regarding claim 1, Nahata discloses:

one or more lenses configured to define a first optical path to recognize a first region and a second optical path to recognize a second region, the second region being disposed closer to the one or more lenses than the first region; [See Attar, Fig. 6 illustrates a “first” optical path (611), focused to recognize a “first” region, and a “second” optical path (613), focused to recognize a “second” region; See Attar, ¶ 0031-0035 discloses that the system may include at least two lenses which have a different F-Number. The system may also include at least two lenses are focused to the same distance or two lenses which are focused to a different distance.  
an image sensor configured to generate first image data corresponding to the first region and second image data corresponding to the second region based on light passing through the one or more lenses; and [See Attar, ¶ 0036 discloses according to the multi-lens camera system there is provided a method for imaging which includes the steps of transmitting reflected or emitted light collected from a scene to an image sensor via at least two lenses, forming at least two images on different locations of the image sensor and processing at least two images received on the image sensor to form a complete image.]
Attar does not appear to explicitly disclose:
a processor configured to:
determine each of the first region and the second region,
process each of the first image data and the second image data, and
perform a handover processing based on detecting an object at a boundary of each of the first region and the second region over a certain period of time.
However, Divakaran discloses:
a processor configured to:
determine each of the first region and the second region, [See Divakaran, ¶ 0047, 0055 discloses determining a region within an image in which an object or a portion of an object is detected or is expected to be detected.] 
process each of the first image data and the second image data, and [See Divakaran, ¶ 0070, 0071 discloses a subset tracking mode, wherein tracking is initiated for individuals that are detected as being located within the vicinity of a defined location or “region of interest”.  The Examiner notes that “process” is open language which may be openly interpreted in a variety of ways.  “Tracking” a region of interest or vicinity of a region of interest is hence interpreted as a processing function as would be routine and conventionally understood by one of ordinary skill in the art.]
perform a handover processing based on detecting an object at a boundary of each of the first region and the second region over a certain period of time. [See Divakaran, ¶ 0026-0030, 0041, 0060, 0083 discloses a camera-to-camera handoff operation, which continues tracking a person (or more generally, an object) across multiple fields of view, or “over a period of time”.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Attar to add the teachings of Divakaran in order to track a subject of interest across multiple fields of view without interruption. (Divakaran, ¶ 0083)

Regarding claim 2, Nahata discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Attar discloses:
wherein the one or more lenses are configured to define a plurality of channels corresponding to the first region and the second region. [See Attar, ¶ 0031-0034, 0035 discloses a multiple-channel optical system wherein at least two lenses of the system are focused to the same distance or two lenses which are focused to a different distance.]

Regarding claim 19, Attar in view of Divakaran discloses all the limitations of claim 1.
Attar discloses:
wherein the one or more lenses comprise at least one of a rotationally symmetrical base lens or an anamorphic lens. [See Attar, Fig. 18 illustrates a construction of different sizes of lenses in a lens array, where from a top-down view it can be seen that the lenses have rotational symmetry.]

Regarding claim 20, Attar in view of Divakaran discloses all the limitations of claim 5.
Attar discloses:
wherein at least one of the first lens, the second lens, or the third lens includes one or more rotationally symmetrical lenses. [See Attar, Fig. 18 illustrates a construction of different sizes of lenses in a lens array, where from a top-down view it can be seen that the lenses have rotational symmetry.]

Regarding claim 21, Attar in view of Divakaran discloses all the limitations of claim 1.
Divakran discloses:
wherein the processor is configured to perform the handover processing based on detecting the object through the first optical path at a first time point and detecting the object through the second optical path at a second time point subsequent to the first time point. [See Divakaran, ¶ 0026-0030, 0041, 0060, 0083 discloses a camera-to-camera handoff operation, which continues tracking a person (or more generally, an object) across multiple fields of view, or “over a period of time”.]
Please see Examiner’s earlier rejection of claim 1 for motivation statement.

Claims 3-9, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Divakaran in view of Chern et al. (US 20190324235 A1; continuation-in-part of Application No. 14/882,910, filed on 10/14/2015) (hereinatfter Chern).
Regarding claim 3, Nahata discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Attar in view of Divakaran does not appear to explicitly disclose:
wherein the one or more lenses are configured to define a first channel corresponding to the first region, a second channel corresponding to a left region present on a left of the first region, and a third channel corresponding to a right region present on a right of the first region, the second region including the left region and the right region.
		However, Chern discloses:
wherein the one or more lenses are configured to define a first channel corresponding to the first region, a second channel corresponding to a left region present on a left of the first region, and a third channel corresponding to a right region present on a right of the first region, the second region including the left region and the right region.[See Chern, Fig. 4 illustrates a camera housing accommodating plural optical lens groups (31-35); See Chern, Fig. 4 illustrates element (33) defining at least a “first channel”, element (31) defining at least a “second channel” on a left of the region formed by the first channel, and element (32) defining at least a “third channel” on a right of the region formed by the first channel.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with cameras employing plural lens groups and would have understood, as evidenced by Chern, that in order to provide selective specification of a field of view, allowing for adaptation of an optical pathway within a camera housing would have been beneficial.  

	
Regarding claim 4, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the one or more lenses are configured to define the first optical path through the first channel, the second optical path through the second channel, and a third optical path through the third channel, and wherein the first optical path, the second optical path, and the third optical path are different from one another. [See Chern, Fig. 5 illustrates an exemplary “first” optical path (334), “second” optical path (314), and “third” optical path (324), corresponding with first, second and third channels 33, 31, and 32, as set forth above.  It is clearly illustrated that each of the optical paths through the channels are distinct, and fall onto different portions of an image sensor element 36.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 5, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the one or more lenses comprise: 
a first lens configured to define a first focal distance with respect to the first channel; [See Chern, ¶ 0047 discloses that the optical lens groups 31-35 (as illustrated per Fig. 4) may have different effective focal lengths.  That is, since the optical lens groups 31-35 may comprise different numbers and/or different optical properties of lenses, the effective focal lengths of any two optical lens groups may be either identical or different.]
a second lens configured to define a second focal distance with respect to the second channel; and [See Chern, ¶ 0047 discloses that the optical lens groups 31-35 (as illustrated per Fig. 4) may have different effective focal lengths.  That is, since the optical lens groups 31-35 may comprise different numbers and/or different optical properties of lenses, the effective focal lengths of any two optical lens groups may be either identical or different.]
a third lens configured to define a third focal distance with respect to the third channel, and wherein the first focal distance, the second focal distance, and the third focal distance are different from one another. [See Chern, ¶ 0047 discloses that the optical lens groups 31-35 (as illustrated per Fig. 4) may have different effective focal lengths.  That is, since the optical lens groups 31-35 may comprise different numbers and/or different optical properties of lenses, the effective focal lengths of any two optical lens groups may be different.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 6, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the first focal distance is longer than the second focal distance and the third focal distance. [See Chern, ¶ 0047 discloses that the optical lens groups 31-35 (as illustrated per Fig. 4) may have different effective focal lengths.  That is, since the optical lens groups 31-35 may comprise different numbers and/or different optical properties of lenses, the effective focal lengths of any two optical lens groups may be different.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 7, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the first focal distance of the first lens in a first direction is longer than the second focal distance of the second lens and the third focal distance of the third lens in the first direction. [See Chern, ¶ 0047 discloses that the optical lens groups 31-35 (as illustrated per Fig. 4) may have different effective focal lengths.  That is, since the optical lens groups 31-35 may comprise different numbers and/or different optical properties of lenses, the effective focal lengths of any two optical lens groups may be different; 
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 8, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the first focal distance of the first lens in a second direction is longer than the second focal distance of the second lens and the third focal distance of the third lens in the second direction, the second direction being different from the first direction.[See Chern, ¶ 0051, 0053, Figs. 5, and 6 discloses that an angle between “third” (arbitrarily labeled as such by Chern’s disclosure – for our purposes, optical axis 334 ) optical axis 334 and each of first, second, fourth, and fifth optical axes (314, 324, 344, and 354, respectively) is smaller than 20 degrees.  Additionally, the FOVs of any two optical lens groups may be identical or different, as well as the direction of each optical axis and inclined angle (355) between two optical axes.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 9, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein the image sensor comprises: 
a first pixel group corresponding to the first channel; [See Chern, Fig. 5 illustrates light from first optical channel 334 corresponding with a first portion of the image sensor 36.]
a second pixel group corresponding to the second channel; and  [See Chern, Fig. 5 illustrates light from first optical channel 314 corresponding with a second portion of the image sensor 36.]
a third pixel group corresponding to the third channel. [See Chern, Fig. 5 illustrates light from first optical channel 324 corresponding with a third portion of the image sensor 36.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 13, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Attar discloses:
wherein the processor is configured to determine a region corresponding to each of the first channel, the second channel, and the third channel.[See Attar, ¶ 0035-0036 discloses forming at least two images on different locations of an image sensor and processing at least two images received on the image sensor to form a complete image.]

Regarding claim 17, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Chern discloses:
wherein an effective field of view (FOV) range corresponding to the second region is equal to an effective FOV range corresponding to the [See Chern, ¶ 0053, Figs. 5, and 6 discloses that an angle between third optical axis 334 and each of first, second, fourth, and fifth optical axes (314, 324, 344, and 354, respectively) is smaller than 20 degrees, including 0 degrees.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Regarding claim 18, Attar in view of Divakaran in view of Divakaran discloses all the limitations of claim 1.
Chern discloses:
wherein an effective field of view (FOV) range corresponding to the second region is different by 5 degrees or greater from an effective FOV range corresponding to the first region. [See Chern, ¶ 0053, Figs. 5, and 6 discloses that an angle between third optical axis 334 and each of first, second, fourth, and fifth optical axes (314, 324, 344, and 354, respectively) is smaller than 20 degrees.]
Please see Examiner’s earlier rejection of claim 3 for motivation statement.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Divakaran in view of Chern in view of Tanida (US 20060266835 A1) (hereinafter Tanida). 
Regarding claim 10, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Attar in view of Divakaran in view of Chern does not appear to explicitly disclose:
wherein the image sensor is configured such that a first pixel density of the first pixel group is greater than a second pixel density of the second pixel group and a third pixel density of the third pixel group. 
However, Tanida discloses:
wherein the image sensor is configured such that a first pixel density of the first pixel group is greater than a second pixel density of the second pixel group and a third pixel density of the third pixel group. [See Tanida, Fig. 4b illustrates a central region (first group) Cn with a higher pixel density than upper and lower (second and third) regions Cw.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Attar in view of Divakaran in view of Chern to add the teachings of Tanida in order to allow for a plurality of pixel grouping arrangements, yielding greater user flexibility in forming an area on which light images are formed (Tanida, ¶ 0089).

Regarding claim 11, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Tanida discloses:
wherein the second pixel group and the third pixel group are configured such that pixel densities thereof gradually decrease from a center of the image sensor to a portion far away from the center in a first direction. [See Fig. 4B illustrates a circular formation, wherein radially, the region Cn has a higher density of pixels and the less central regions Cw have lower density of pixels.  Note that the radial nature of the pixel density distribution extends in all directions from the origin point.]
Please see Examiner’s earlier rejection of claim 10 for motivation statement.

Regarding claim 12, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Tanida discloses:
wherein the second pixel group and the third pixel group are configured such that pixel densities thereof gradually decrease from a center of the image sensor to a portion far away from the center in a second direction. [See Fig. 4B illustrates a circular formation, wherein radially, the region Cn has a higher density of pixels and the less central regions Cw have lower density of pixels.  Note that the radial nature of the pixel density distribution extends in all directions from the origin point.]
Please see Examiner’s earlier rejection of claim 10 for motivation statement.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Attar in view of Divakaran in view of Chern in view of Ogawa (US 20160191809 A1) (hereinafter Ogawa) 
Regarding claim 14, Attar in view of Divakaran in view of Chern discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Attar in view of Divakaran in view of Chern does not appear to explicitly disclose:
wherein the processor is configured to:
detect a first object through the first channel, 
determine a size of the first object based on a number of pixels corresponding to the first object, 
detect a second object through the second channel, 
determine a size of the second object based on a number of pixels corresponding to the second object, 
detect a third object through the third channel, and 
determine a size of the third object based on a number of pixels corresponding to the third object. 
However, Ogawa discloses:
wherein the processor is configured to:
detect a first object through the first channel, 
determine a size of the first object based on a number of pixels corresponding to the first object, 
detect a second object through the second channel, 
determine a size of the second object based on a number of pixels corresponding to the second object, 
detect a third object through the third channel, and 
determine a size of the third object based on a number of pixels corresponding to the third object. [See Ogawa, ¶ 0119 discloses calculating the distance between a camera and a subject.  A focal distance serving as a reference and a subject distance in regard to a subject size are measured.  Reference values are provided, such as a subject distance and focal distance, as well as a reference subject size in pixels (e.g. 20 pixels), a subject image size of 40 pixels is calculated and determined.  The Examiner notes that one of ordinary skill would understand the process of object detection in this regard would maintain irrespective of the number of optical channels in question.]


Regarding claim 15, Attar in view of Divakaran in view of Chern in view of Ogawa discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Ogawa discloses:
wherein the processor is configured to:
determine the size of the first object based on a first proportion, 
determine the size of the second object based on a second proportion different from the first proportion, and 
determine the size of the third object based on a third proportion different from the first proportion and the second proportion. [See Ogawa, ¶ 0054 discloses extracting a “feature amount”, or pixel area from a rectangular partial region of image data.  The size of the region is determined and compared against other such images of varying size (proportion) and angle. The Examiner notes that one of ordinary skill would understand the process of object detection in this regard would maintain irrespective of the number of optical channels in question.]
Please see Examiner’s earlier rejection of claim 14 for motivation statement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190031370 A1		CAO; Zisheng
US 9241111 B1			Baldwin; Leo Benedict
US 8760501 B2			Oohchida; Shigeru et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486